JONES v. ENGLISH.
Opinion by
Mr. Justice Fell,
The appellants caused attachments under the act of 1869 to issue against the property of the defendants and obtained rules upon the plaintiff and other execution creditors to show cause why the funds realized by the sheriff’s sale of the defendants’ property should not be paid into court and issues awarded to determine the validity of the judgments. Depositions, which cover ninety pages of the paper-book, were taken, and after hearing the rules were discharged. The appeal is from this action of the court.
It would require very clear evidence of error to justify a reversal of the order made. In reaching conclusions as to the facts the learned judges who heard and decided the cases in the Common Pleas have advantages which we have not, and their findings are entitled to the greatest weight and should not be set aside except for manifest error.
The facts which appear on the face of the proceedings are conclusive against the appellants. Their only standing was that of attaching creditors. There were four executions prior in lien to their attachment. These executions were for an aggregate amount of over $20,000, and the fund realized by the sheriff’s sale was but $6,000. One of the judgments was for $8,850, and to the amount of $8,000 it was not impeached. The fund in the hands of the sheriff was not sufficient to pay this judgment, and whatever success the appellants might have in attacking other judgments they would not be entitled to take any part of the fund. There was then no reason why the money should have been paid into court upon their application. It would not have benefited them, and it would have seriously prejudiced the rights of the owner of the judgment entitled to the fund.
The order of the court is affirmed at the cost of the appellant.
BRAKER v. ENGLISH.
Opinion by Mr. Justice Fell, May 27, 1895:
For the reason stated in the opinion in Jones, Trustee, v. English & Son, the order of the court in this case is affirmed at the cost of the appellant.